Citation Nr: 1512301	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  05-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims file was transferred to the VA RO in Chicago, Illinois during the pendency of this appeal, but has since been returned to the VA RO in St. Paul.  The December 2011 rating decision denied the Veteran's petition to reopen a claim for service connection for PTSD.  

The Board has rephrased the Veteran's claim for service connection for PTSD and depression as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveal additional evidence not associated with the Veteran's paper claims file.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  However, none of the evidence is pertinent to his claims.  Furthermore, this appeal is being remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Accordingly, the Board finds no prejudice to the Veteran in the Board's review of his claims.  

In February 2013, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and remanded it to the AOJ for additional development.  It was remanded again in March 2014, and has now been returned to the Board.  

When this case was before the Board in March 2014, the Veteran was represented by Lauren Murphy of Alpha Veterans Disability Advocates.  A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2014).  When this case was before the Board in March 2014, the Veteran was represented by Lauren Murphy of Alpha Veterans Disability Advocates.  In January 2015, the Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans (DAV) within 90 days of being notified that his appeal was being returned to the Board.  It is located in his electronic claims file in VBMS.  It has not been revoked.  Therefore, the Veteran's proper representative is DAV.  38 C.F.R. § 14.629 (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After completing the March 2014 remand directives, the RO mailed a Supplemental Statement of the Case (SSOC) in December 2014 to the Veteran's address on East 17th Street.  It was returned to the RO as undeliverable.  In January 2015, the Veteran's representative informed the RO that the Veteran's correct address was on Gillis Avenue.  Also in January 2015, the Veteran submitted a VA Form 20-572 (Request for Change of Address/Cancellation of Direct Deposit) informing VA that he changed his address to Gillis Avenue.  When a SSOC is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2014).  The SSOC will be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2014) (pertaining to statements of the case).  Additionally, since the issuance of the SSOC in December 2014, the Veteran has appointed DAV as his representative.  A copy of the SSOC should be sent to DAV.  

Additionally, the Veteran's November 2014 VA PTSD examination applied the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  VA has updated its regulations to replace outdated references to the DSM-IV with the DSM-5.  However, the Secretary of Veterans Affairs does not intend for these provisions to apply to claims that were certified to the Board on or before August 4, 2014, the date that the regulation became effective, even if such claims are subsequently remanded to the AOJ.  The Veteran's case was certified to the Board prior to August 4, 2014.  Therefore, the Veteran must undergo a VA examination that employs the diagnostic criteria set forth in the DSM-IV.  

Accordingly, the case is REMANDED for the following action:

1. Forward a copy of the December 2014 SSOC to the Veteran's current mailing address of record (currently on Gillis Avenue), and to his representative.  Allow the Veteran an opportunity to respond before the record is returned to the Board for further review.

2. Schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A March 1994 record showing the Veteran received an Army Achievement Medal for evacuating seven soldiers with carbon monoxide poisoning. 

ii. The April 1998 VA PTSD evaluation where it was noted that the Veteran's PTSD was secondary to childhood trauma. 

iii. The report of the Veteran's February 2004 VA general medical examination where the examiner found that the Veteran's psychiatric problems were caused by service. 

iv. The report of his March 2004 VA initial PTSD examination where the examiner did not diagnose the Veteran with a mental disorder. 

v. A November 2010 VA psychiatric treatment record indicating that the Veteran has PTSD caused by both childhood and military stressors. 

vi. The report of the Veteran's November 2014 VA examination.  

c. The examiner must provide a diagnosis for each psychiatric disability found specifically using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  This must include specific findings as to whether the Veteran has PTSD.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

d. The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

e. The examiner must provide opinions for each of the following:

i. Whether it is medically undebatable that the Veteran's acquired psychiatric disorder, to include PTSD, preexisted his entry into active military service.

ii. If it is found as medically undebatable that an acquired psychiatric disorder, to include PTSD, clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii. If an acquired psychiatric disorder, to include PTSD, is not found to have preexisted a period of active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




